Title: Enclosure: John Hancock to John Adams, 16 July 1776
From: Hancock, John
To: Adams, John


      
       Sir
       Philada. Tuesday Eveng. 16 July 1776
      
      On a Visit to Mrs. Yard this Evening I was inform’d by her that your Lady and Children propos’d to go into Boston, with an intention of Taking the Small Pox by Inoculation, and as the Season is warm, and the present process of Treating that Disorder, requires all the Air that can possibly be had, and as my Scituation in Boston is as much Bless’d with a free Air as most others, I make a Tender of my house and Garden for their use if you Choose to improve it, and by a Signification of your Consent I will write by this Express to that purport. The fruit in the Garden shall be at their Controul, and a maid Servant and the others in the House shall afford them every Convenience that appertains to the House.—It will give me pleasure to be any way instrumental, however small, in adding to their Convenience.
      
       I am Sir Your very hum sert.,
       John Hancock
      
     